Order entered December 22, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00667-CV

                        EVANGELINA REYES, Appellant

                                         V.

             JOSE TINAJERO, A BETTER PLACE LLC, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-02212
                                   ORDER

        Appellant’s brief is due December 28, 2022. Before the Court is appellant’s

third motion for extension of time to file her brief. Appellant explains an extension

would allow her an opportunity to consult with an attorney who is presently out of

town.

        We GRANT the motion and ORDER the brief be filed no later than January

27, 2023. Because the brief was first due October 27, 2022, we caution appellant

that failure to file the brief by January 27 may result in dismissal of the appeal

without further notice. See TEX. R. APP. P. 38.8(a); 42.3(b),(c).

                                              /s/   KEN MOLBERG
                                                    JUSTICE